December 4, 1953


Horn. C, H. Cavness        Opinion No. S-114
State Auditor
Capitol Station            Re: Counting by State Auditor
Austin, Texas                  of semester ho,urs of which
                               approval is made by Texas
                               Education Agency after
Dear Mr. Cavness:              November 1.

          Section 2 of Article IV of Chapter 81, Acts
of the 53rd Legislature, 1953, page 126, 306 (the General
Appropriations Act for the current biennium) provides in
part:

          ",The Texas Central Education Agency
     shall determine whether each eligible Public
     JuniorCollege   has complied with all the pro-
     visions of this section; shall determine
     each College's list of co'urses on which
     participation herein is to be based; and
     shall certify its findings and such lists
     to the~State Auditor not later than November
     1st of each year."

          Yo'u ask if yo'u must count for apportionment pur-
poses the semester hours in those courses approved by
the Texas Education Agency later than November 1, 1953.

          "Statutes that regulate and prescribe
     the time within which officers shall perform
     specified duties are ordinarily regarded
     as merely directory insofar as the time is
     concerned.   Tho,ugh.the officer neglects to
     act within the time prescribed, if he acts
     afterwards the public will not be permitted
     to suffer by the delay." 34 Tex. Jur. 456,
     P,ublic Officers, Sec. 77. See also Truehart
     v. Addicks, 2 Tex. 217 (1847); State v.
     Fox, 133 S.W.2d 987 (Tex.Civ.App. 1939
     error ref.); Att'y Gen. Op. O-6708 (1945)*
Hon. C. H. Cavness, page 2 (S-114)



          Consequently, the State Auditor must count
semester hours in courses approved by the Texas Educa-
tion Agency after November lst, 1953, since the Legisla-
ture did not intend to restrict the apportionment to any
Public Junior College because its courses were not ap-
proved by the Texas Ed,ucation Agency within the time
directed. The date of November lst, as used in the Ap-
propriation Act, is merely directory, rather than manda-
tory.

                       SUMMARY

          The State Auditor is a,uthorized by the
     current Appropriation Act to count for Public
     Junior College apportionment purposes the
     semester hours in courses certified to him
     by the Texas Education Agency even though the
     certification is made after the date specified
     in the Act.

                                 Yours very truly,

APPROVED:                        JOHN BEN SHEPPERD
                                 Attorney General
J. C. Davis, Jr.
C~ounty Affairs Division

Mary K. Wall                     BY
Reviewer

Robert S. Trotti
First Assistant

BEL:am